Citation Nr: 0717847	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
bipolar mood disorder (previously evaluated as depressive 
neurosis).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran served over 21 years on active duty, separating 
from service in June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The veteran subsequently perfected this appeal.


FINDINGS OF FACT

1.  Bipolar mood disorder is manifested by suicidal 
ideations, but not manifested by symptoms such as speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.  

2.  The veteran is service-connected for bipolar mood 
disorder (50 percent), degenerative disc disease, thoracic 
and lumbar spines (20 percent), postoperative residuals of 
postoperative cervical disc fusion (10 percent), and scar, 
donor site, right hip (0 percent) for a combined evaluation 
of 60 percent.  

3.  The veteran has a college education and has work 
experience in real estate sales.   He reportedly last worked 
full time in 1983.  

4.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his educational and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bipolar mood disorder are not met.  38 C.F.R. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
9410 (2006).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.

In the present case, the veteran was provided with the notice 
required by the VCAA in February 2003 and September 2003.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, VA and private medical records, and statements from 
the veteran in support of his claims.  In addition, the 
veteran was afforded a VA examinations in June 2003, October 
2003 and August 2005.  The Board finds that VA has satisfied 
its duty to notify and to assist.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  The veteran acknowledged 
in an April 2006 written statement that he had "no other 
information or evidence to give VA to substantiate his 
claim."  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

In an April 2006 letter, the veteran was informed of the 
disability ratings and effective date provisions in 
compliance with the VCAA.  Further, as the Board is denying 
the veteran's increased rating claim and TDIU claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Evaluation

The veteran seeks an increased evaluation for service-
connected bipolar mood disorder.  By way of background, 
service connection for depressive neurosis was granted in a 
July 1973 rating decision.  An initial 10 percent evaluation 
was assigned.  The rating was increased from 10 to 30 percent 
in a September 1993 rating decision.  The rating was 
increased again in a July 2003 rating decision where the RO 
increased the evaluation from 30 to 50 percent disabling.  
The veteran appealed the July 2003 rating decision, asserting 
that a higher evaluation was warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's bipolar mood disorder is rated under Diagnostic 
Code (DC) 9410. Under DC 9410, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The current 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9410 
(2006).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

GAF scores ranging from 51-60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

Upon review, the veteran's bipolar mood disorder is not 
manifested by such symptoms as speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships to warrant a 
70 percent rating.  

A June 2003 VA examination report noted that speech was a 
little bit elevated in rate and tone, but illogical, obscure, 
or irrelevant was not noted.  Impaired speech was also not 
found on PTSD Intake evaluation performed in June 2003, VA 
examination performed in October 2003, or on evaluation in 
August 2005.  The August 2005 VA psychiatrist indicated that 
speech was unremarkable on evaluation. 

The evidence does not show near-continuous panic.  The August 
2005 VA psychiatrist indicated that there was no evidence of 
panic attacks or inappropriate behavior.  Thought process and 
thought content were unremarkable.  Although depressed mood 
was noted on evaluation, the report indicated that the 
veteran was cooperative, friendly, and attentive during 
examination.  Moreover, chronic depressed mood is noted in VA 
clinical treatment records in 2002 and 2003; however, the 
veteran indicated to the October 2003 VA physician that much 
of the time he is not anxious and not depressed.       

The June 2003 PTSD Intake evaluation indicated that the 
veteran exhibited poor anger management skills as evidenced 
by reports of a low threshold to irritability and anger; 
however, the veteran denied being physically violent.  The 
August 2005 VA physician found the veteran's impulse control 
to be good with no episodes of violence. 

Neglect of personal appearance and hygiene and spatial 
disorientation are not shown.  VA examination report dated in 
August 2005 specifically noted that the veteran's general 
appearance was clean, neatly groomed, and appropriately 
dressed and orientation to time, place, and person were 
intact.   

The record does demonstrate symptoms of suicidal ideation and 
obsessional rituals which interfere with routine activities.  
However, the August 2005 VA psychiatrist commented that the 
suicidal thoughts are occasional with no intent, and only 
occur if the veteran is depressed.  

The medical evidence indicates that the veteran's obsessional 
rituals are not related to his service-connected bipolar mood 
disorder.  The August 2005 VA physician noted that the 
veteran has obsessive-compulsive personality style that is a 
personality disorder.  According to the physician, this 
disorder is life long and will cause the veteran to recheck 
doors, windows, and locks one to three times.  It produces 
thoughts in his head that he does not wish to entertain.  The 
magnitude is mild and does not rise to the level of true 
obsessional compulsive disorder.  Rather, it is related to 
the personality and is not service-connected.  In contrast, 
the October 2003 VA physician diagnosed obsessional 
compulsive disorder, but did not state whether it was related 
to service or a part of the service-connected bipolar 
disorder.  Therefore, the only etiological opinion regarding 
the veteran's obsessional compulsive symptom is from the 
August 2005 VA physician, who indicates that it is a 
personality disorder.  A personality disorder is not an 
injury or disease for VA compensation purposes.  See 
38 C.F.R. § 3.303 (2006).  

The record also shows that the veteran does have the ability 
establish and maintain effective relationships.  The October 
2003 VA examination report noted that the veteran stated that 
he is close to family and old friends.  He is also 
emotionally attached to others.  The veteran enjoys attending 
an annual reunion with his Air Force coworkers.  
Additionally, the veteran exhibits an ability to socialize 
with strangers.  An outpatient treatment report dated in 
January 2005 indicates that the veteran was able to identify 
that he benefits from group therapy by having symptoms 
normalized.  The Board acknowledges the June 2003 VA 
physician's findings that the veteran's symptoms impact his 
ability to maintain interpersonal relations with people 
around him; however, by the fact that he is close to his 
wife, family, and old friends, his bipolar mood disorder 
symptoms do not rise to level of an inability to establish 
and maintain effective relationships.    

In addition to not exhibiting the above symptoms, the August 
2005 VA examination report revealed that the veteran had 
normal affect, attention, judgment, memory, and the 
capability to manage financial affairs.  No homicidal 
thoughts, inappropriate behaviors, or panic attacks were 
noted on evaluation.  

GAF scores range from 55, as reported in a March 2002 VA 
evaluations report, to 61, as noted in the October 2003 and 
August 2005 VA examination reports.  The GAF scores reinforce 
the finding that the bipolar disorder symptoms are in the 
mild to moderate range and not indicative of more serious 
symptomatology to warrant a 70 percent or higher evaluation 
under Diagnostic Code 9410.  38 C.F.R. § 4.130 (2006).   

Based upon the above, the preponderance of the evidence is 
against a finding that a higher evaluation is warranted for 
bipolar mood disorder.  Because the preponderance of evidence 
of record weighs against the claim, the doctrine of 
reasonable doubt is not for application in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107 (West 2002; 38 C.F.R. § 3.102 (2006).  As such, 
entitlement to an evaluation in excess of 50 percent for 
bipolar mood disorder is denied.  

III.  TDIU

The veteran also contends that he is entitled to a TDIU.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does meet the schedular 
requirements under the provisions of 38 C.F.R. § 4.16(a).  In 
this case, service connection is in effect for bipolar mood 
disorder (50 percent), limitation of motion of the lumbar 
spine (20 percent), postoperative cervical disc fusion; 
degenerative disc disease, thoracic and lumbar spines (10 
percent), residuals of postoperative cervical disc fusion (10 
percent), and scar, donor site, right hip (0 percent) for a 
combined evaluation of 70 percent.  38 C.F.R. § 4.25 (2006).  

The question remaining, however, is whether his service-
connected disabilities preclude him from obtaining or 
engaging in substantially gainful employment.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-
connected disabilities nor advancing age may be considered in 
the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

For the veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2006).  The sole fact that the veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
appellant can find employment.  See Van Hoose, supra.  

In his TDIU application dated in August 2003, the veteran 
indicated that he completed college and worked in real estate 
sales until he became too disabled to work in 1983.  
According to the October 2003 VA examination report, the 
veteran graduated from high school in 1949 and then drove a 
truck for a company for the next two years.  He joined the 
National Guard and then later served on active duty with the 
Air Force for 21 years.  In the Air Force he began as a 
maintenance mechanic , but qualified for Officers Candidate 
School.  He then became a navigator and flew for many years.  
He joined the Logistics where he was titled an Industrial 
Engineer.  The veteran retired as a Lieutenant Colonel.  He 
worked for 10 years in real estate after service.  He then 
developed problems with depression.  He worked in a machinery 
job for a time and then did office jobs for a friend for one 
more year.  The veteran had not worked for the past 20 years 
because of retirement.  

Upon review, the October 2003 and August 2005 VA physicians' 
opine that the veteran is not able to work due to his 
personality characteristics.  According to the October 2003 
VA physician, the veteran was able to work.  He had a long 
history of rambling when he talks and others tire of his 
rambling and verbose style.  There was no psychiatric reason 
he could not work other than his proclivity to ramble.  The 
veteran stated that his low back pain is the reason he could 
not work.    

The August 2005 VA physician indicates that the veteran has a 
obsessive compulsive personality disorder his whole life.  It 
causes the veteran to recheck doors, windows, locks, from one 
to three times.  It produces thoughts in his head that he 
does not wish to entertain and does not act on.  The 
magnitude is mild and does not arise to true obsessive 
compulsive disorder.  The symptoms manifest in childhood or 
adolescence, which likely explains the hyperactive behavior 
of childhood.  Overall, the veteran's employment difficulties 
are related to his non-service connected personality 
disability and physical problems, such as cardio vascular 
disease.   

The opinions from the two VA physicians are supported by the 
veteran's assertions during examination.  In the August 2005 
VA examination report, the veteran reported that he could not 
work due to "I'm too demanding and I tell the boss what to 
do."  "I can't get along with people". "I ramble".  These 
characteristics have not been attributed to his service-
connected bipolar mood disorder, but are rather found to be 
related to a personality disorder.  

The Board also notes that the veteran reported to the October 
2003 VA physician that his low back problem is the reason why 
he is unable to work.  However, he stated to the August 2005 
VA physician that he mentions that he cannot work due to his 
lower back pain only in "conversation".  The August 2005 VA 
physician did not find that the veteran's lower back problem 
prevented the veteran from working.  Further, there is no 
medical evidence supporting the finding that the veteran's 
service-connected spinal disability or right hip donor scar 
are particularly disabling from and employment standpoint.  
The veteran had only mild to moderate limitation of motion of 
the cervical and thoracolumbar spine on examination in June 
2003 and the hip donor scar is not shown to be symptomatic.  
The competent evidence of record does not reflect that his 
service-connected disability prevents the veteran from 
working.  

While the veteran does exhibit some employment impairment due 
to his service-connected disabilities, the evidence supports 
a finding that the level of impairment to the veteran's 
employment is adequately reflected in the disability 
evaluations the veteran currently receives.  Based on the 
foregoing evidence, the Board finds that TDIU is not 
warranted.  Therefore, the Board finds that the record does 
not demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  As the preponderance of the evidence is 
against the claim, the benefit-of-reasonable doubt rule is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107 (West 2002; 38 C.F.R. § 3.102 
(2006).  


ORDER

An evaluation in excess of 50 percent for bipolar mood 
disorder is denied.

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


